Title: From Thomas Jefferson to United States Congress, 25 January 1805
From: Jefferson, Thomas
To: United States Congress


                  
                     
                     
                        To the Senate & House of Representatives of the United States.
                     Jan. 25. 1805.
                  
                  I communicate for the information of Congress the Report of the Director of the Mint of the operations of that Institution during the last year.
                  
                     Th: Jefferson 
                     
                     
                  
               